DISMISS and Opinion Filed December 30, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00799-CV

     STRATA BV SWD, LLC, BVCITI, LP; BVCITI GP, LLC; BV PARTNERS, LP;
       BV PARTNERS GP, LLC; THOMAS A LEISER; PRYOR BLACKWELL;
                 AND CHARLES A. ANDERSON, Appellants

                                                 V.

                           MARATHON OIL COMPANY, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-14153

                              MEMORANDUM OPINION
                          Before Justices Bridges, Whitehill, and Nowell
                                   Opinion by Justice Bridges
       The brief in this accelerated appeal has not been filed because the parties have been

attempting to settle their dispute. The parties were scheduled to mediate on October 14, 2019.

Based on the date of mediation, we ordered appellants to file either their opening brief or a motion

to dismiss no later than November 4, 2019. On November 15, 2019, when appellants had not

complied, we ordered them to file the opening brief or motion to dismiss no later than November

25, 2019. Our November 15th order cautioned appellants that failure to comply could result in

dismissal of the appeal without further notice. See TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c). To date,
appellants have failed to comply and have not otherwise communicated with the Court.

Accordingly, we dismiss the appeal. See id. 38.8(a)(1), 42.3(b),(c).




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE

190799F.P05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 STRATA BV SWD, LLC, BVCITI, LP;                   On Appeal from the 193rd Judicial District
 BVCITI GP, LLC; BV PARTNERS, LP;                  Court, Dallas County, Texas
 BV PARTNERS GP, LLC; THOMAS A                     Trial Court Cause No. DC-17-14153.
 LEISER; PRYOR BLACKWELL; AND                      Opinion delivered by Justice Bridges,
 CHARLES A. ANDERSON, Appellants                   Justices Whitehill and Nowell participating.

 No. 05-19-00799-CV        V.

 MARATHON OIL COMPANY, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Marathon Oil Company recover its costs, if any, of this appeal
from appellants Strata BV SWD, LLC, BVCITI, LP; BVCITI GP, LLC; BV Partners, LP; BV
Partners GP, LLC; Thomas A Leiser; Pryor Blackwell; and Charles A. Anderson.


Judgment entered December 30, 2019.




                                             –3–